Case 1:19-cv-00622-WCB Document 250 Filed 12/23/20 Page 1 of 1 PageID #: 16470


                     MORRIS, NICHOLS, ARSHT                 &   TUNNELL        LLP

                                    1201 N ORTH M ARKET S TREET
                                           P.O. B OX 1347
                                W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX
 BRIAN P. EGAN
 (302) 351-9454
 began@mnat.com


                                        December 23, 2020

 The Honorable William C. Bryson                                       VIA ELECTRONIC FILING
 U.S. Court of Appeals, Federal Circuit
 717 Madison Place, NW
 Washington, DC 20439

         Re:      Lipocine Inc. v. Clarus Therapeutics, Inc., C.A. No. 19-622 (WCB)

Dear Judge Bryson:

         We write on behalf of Defendant Clarus Therapeutics, Inc. (“Clarus”) in response to
Plaintiff Lipocine Inc.’s letter of today requesting additional guidance regarding the upcoming
pretrial conference and trial scheduled for January 8, 2021 and February 8, 2021, respectively. We
join in that request for guidance.

        Clarus also separately requests guidance on whether the Court intends to schedule oral
argument on Clarus’s motion for summary judgment of invalidity (D.I. 185) and Clarus’s Daubert
motion to exclude certain expert testimony on damages (D.I. 189). Clarus defers to the Court’s
schedule for any such oral argument, but notes that if, for example, the pretrial conference is taken
off calendar, it is prepared to proceed with oral argument on its pending motions on January 8.

                                                       Respectfully,

                                                       /s/ Brian P. Egan
                                                       Brian P. Egan (#6227)

cc:      All Counsel of Record (via electronic mail)
